FILED
                            NOT FOR PUBLICATION                              AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ISIDRO F. DELUNA,                                No. 08-16610

               Petitioner - Appellant,           D.C. No. 3:07-cv-02491-CRB

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       California state prisoner Isidro F. DeLuna appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 petition. We dismiss.

       DeLuna contends that the Board of Prison Terms’ 2005 decision to deny him

parole was not supported by “some evidence” and therefore violated his due

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process rights. After the briefing was completed in this case, this court held that a

certificate of appealability (“COA”) is required to challenge the denial of parole.

See Hayward v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now

the Supreme Court has held that the only federal right at issue when there is a

liberty interest in parole is procedural, and the only proper inquiry is what process

the inmate received, not whether the state court decided the case correctly. See

Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam). Because DeLuna

raises no procedural challenges regarding his parole hearing, a COA may not issue

on this claim. See 28 U.S.C. § 2253(c)(2).

      Further, because DeLuna has not made a substantial showing of the denial of

a constitutional right on his other claims, we also decline to certify those claims.

See 28 U.S.C. § 2253(c)(2).

      Because there is no COA, we dismiss the appeal for lack of jurisdiction. See

28 U.S.C. § 2253(c)(1).

      DISMISSED.




                                           2                                     08-16610